Citation Nr: 0526417	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  05-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat




INTRODUCTION

The veteran had over 20 years of active duty.  He retired 
from service in April 1972.

This case (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from an April 2004 
rating decision.  The veteran filed a notice of disagreement 
in July 2004, the RO issued a statement of the case in May 
2005, and the veteran filed a substantive appeal in June 
2005.  

The Board REMANDS this appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  VA has not yet 
provided the veteran with a VCAA notice letter specifically 
addressing the fourth element (i.e., requesting or telling 
him to provide any evidence in his possession that pertains 
to his claim).  This should be done.

The veteran claims that he has PTSD resulting from stressful 
experiences in Vietnam during the Vietnam War.  He was 
diagnosed as having PTSD at a VA outpatient visit in December 
2003.  

Although he was awarded various medals confirming service in 
Vietnam, he did not receive a Purple Heart or Combat 
Infantryman's Badge.  His MOS was cook.
He has reported (such as during the December 2003 outpatient 
visit and in an August 2004 written statement) that his 
stressor incidents arise from his first two tours in Vietnam.  
The first tour was apparently spent at the 24th Evacuation 
Hospital at Can Tho, during the Tet Offensive.  The veteran 
recalled seeing one day in Can Tho, a friend from his 
hometown, a "Captain [redacted]," who was apparently killed by 
a landmine later that evening.  During his second tour, the 
veteran was apparently sent to Cambodia with the 27th 
Artillery which was stationed there to block the North 
Vietnamese Army (NVA).  The 27th Artillery's camp was 
apparently in danger of being overrun by NVA at different 
times and was frequently mortared and shelled.  

The veteran's DA Form 20 reflects, in pertinent part, that he 
served at the 29th Evacuation Hospital in Vietnam between May 
1968 and May 1969, and with the HHC 6th Battalion, 27th 
Artillery between May 1970 and August 1970, and that he 
participated in the following campaigns:  Vietnam 
Counteroffensive Phases IV, V, VI, and VII (June 1969, 
January 1970, and December 1971), TET 69 Counteroffensive 
(January 1970), Vietnam Summer-Fall 1969, Vietnam Winter-
Spring 1970, Sanctuary Counteroffensive (December 1971), and 
an unnamed campaign (December 1971).  

To the extent reasonably possible, the AMC should attempt to 
verify the veteran's stressor incidents with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  If 
appropriate, a new VA psychiatric examination should be 
scheduled (as detailed below).  

Accordingly, the Board remands this case for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claim, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Additionally, 
invite him to submit all pertinent 
evidence in his possession pertaining to 
the claim. 

2.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors.  Advise him that, if possible, 
he should provide the full name or other 
identifying details of the "Captain 
[redacted]" who apparently was killed by the 
landmine, as well as the names of other 
individuals who were also present during 
the NVA shelling of the artillery camp in 
or near Cambodia.  Let him know that he 
can submit statements from fellow service 
members or others who witnessed or knew 
of the incidents, or who can confirm the 
veteran's proximity to them.

3.  Contact the USASCRUR or other 
appropriate organization to obtain any 
available information concerning the 
apparent death of "Captain [redacted]" in 
or near Can Tho between May 1968 and May 
1969, as well as any operational report-
lesson learned document(s), or similar 
record(s) chronicling the attacks on 6th 
Battalion, 27th Artillery, (headquarters 
and/or C battery) in or near Cambodia 
between May 1970 and August 1970.  Pursue 
any logical development to verify any 
additional information the veteran may 
provide as a result of this remand. 

4.  Schedule a new VA psychiatric 
examination to determine the nature of 
any psychiatric disorder if and only if 
the development above confirms that the 
veteran is a veteran of combat or 
otherwise verifies a stressor or 
stressors.  Ask the examiner to review 
the veteran's medical history and the 
information concerning any verified 
stressors and conduct all necessary 
special studies or tests including 
appropriate psychological testing and 
evaluation.  Ask the examiner to answer 
the following questions: 

Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a  verified 
stressor or stressors?
 
5.  Re-adjudicate the claim for service 
connection and if it remains denied, send 
the veteran and his representative a 
supplemental statement of the case 
discussing all relevant actions, 
summarizing the evidence, and referencing 
all pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran may submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




                 
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


